Detailed Action
Response to Amendment
This action is responsive to Applicant’s communication filed on 10/28/2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)  A person shall be entitled to a patent unless—

(1)  the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention

Claims 3-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cunningham II et al (US 2008/0207307 A1).
Regarding claim 3, Cunningham discloses a docking station (¶ [0074]: patron card may be inserted into terminal or placed in position which allows wireless communication) configured to authorize a player's mobile electronic device to operate with a casino gaming system manager (Abstract: authenticate a portable device such as a smart card and authorize transactions involving transfers of indicia of credit between the portable device and the gaming machine), the docking station comprising a processor operatively coupled to a detector  (Fig. 11) and configured to detect whether the player's mobile electronic device is coupled to the docking station (¶ [0074]), receive information from the player's mobile electronic device if it is detected that the player's mobile electronic device is coupled to the docking station (¶ [0074]), and communicate with the gaming system manager (Fig. 10), the gaming system manager comprising a player tracking server (¶ [0074]: player tracking), and the communication being over a wired or wireless network for determining whether the player's mobile electronic device is permitted to operate with the gaming system manager based on the received information from the player's mobile electronic device station (¶ [0074]: patron card may be inserted into terminal or placed in position which allows wireless communication), wherein once the authenticate a portable device such as a smart card and authorize transactions involving transfers of indicia of credit between the portable device and the gaming machine).
Regarding claim 4, Cunningham discloses wherein the player's mobile electronic device is coupled to the docking station via a short-range wireless network (458).
Regarding claim 5, Cunningham discloses wherein the communicating with the gaming system manager includes interacting with the player tracking server over the wired or wireless network (¶ [0074]: player tracking).

Allowable Subject Matter
Claims 1 and 2 are allowed.  Claims 6-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE ROWLAND whose telephone number is (469) 295-9129.  The examiner can normally be reached on M-Th 10-8.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Dmitry Suhol can be reached at (571)-272-4430.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.  The fax number for the examiner is (571) 270-8844.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.